 1   STUART HANLON, CSBN: 66104
     SARA RIEF, CSBN: 227279
 2   Law Office of Hanlon & Rief
     1663 Mission, 2nd Floor
 3
     San Francisco, CA 94103
 4
     (415) 864-5600
     sara@stuarthanlonlaw.com
 5
     Attorney for Defendant
 6   HEZEKIAH HOWARD

 7                          IN THE UNITED STATES DISTRICT COURT

 8                       FOR THE NORTHERN DISTRICT OF CALIFORNIA

 9                                          OAKLAND DIVISION

10
     UNITED STATES OF AMERICA,                      )
11                                                  )      No. CR 18-587 JST
            Plaintiff,                              )
12                                                  )      STIUPLATION AND [PROPOSED] ORDER
                                                    )      TO CONTINUE STATUS CONFERENCE
13                                                  )      AND EXCLUDING TIME UNDER THE
                                                    )      SPEEDY TRIAL ACT
14                                       )
     CHRISTIAN BELL,                     )
15   HEZEKIAH HOWARD,                    )
     and DEANTE SANDERS.                 )
16                                       )
           Defendant.                    )
17                                       )
                                         )
18
     ____________________________________)
19

20
            Defense counsel is requesting that the status conference currently set for April 19, 2019

21
     at 9:30 a.m. be continued until May 17, 2019 at 9:30 a.m. Since the last appearance before this

22   Court, the government has provided plea agreements to each defendant. Further, defense counsel

23   are in the process of seeking appointment for a firearm expert and has requested an evidence

24   view for the expert to attend and review the evidence. After the evidence view, defense counsel

25   will need additional time to meet with their clients. Given these factors, it is requested that the

26   status conference be continued to give the parties the additional time necessary to provide
27   effective assistance of counsel.
28          Subject to the confirming order of the Court, the parties agree that time shall be excluded
     under the Speedy Trial Act pursuant to 18 U.S.C. § 3161(h)(7)(B)(iv) for the necessary and

                                 STIPULATION TO CONTINUE STATUS HEARING
                                              U.S. v. Bell, et al.
 1   effective preparation of defense counsel taking into account the exercise of due diligence and for
 2   continuity of counsel.
 3

 4
     Dated: April 16, 2019                        /s/
 5
                                                  RICHARD MAZER
 6                                                Attorney for Defendant
                                                  CHRISTIAN BELL
 7

 8   Dated: April 16, 2019                        /s/

 9                                                SARA RIEF
                                                  Attorney for Defendant
10                                                HEZEKIAH HOWARD

11
     Dated: April 16, 2019                        /s/
12
                                                  ADAM PENNELLA
13                                                Attorney for Defendant
                                                  DEANT SANDERS
14

15
     Dated: April 16, 2019                        /s/
16
                                                  MEREDITH OSBORN
17                                                Assistant United States Attorney
18

19

20

21

22

23

24

25

26

27

28




                                STIPULATION TO CONTINUE STATUS HEARING
                                             U.S. v. Bell, et al.
 1                                        ORDER
 2

 3
     GOOD CAUSE HAVING BEEN SHOWN,
 4
            IT IS HEREBY ORDERED that the currently set status hearing for April 19, 2019 at
 5
     9:30 a.m. be continued until May 17, 2019 at 9: 30 a.m.
 6
            IT IS FURTHER ORDERED, based on the representations of the parties, that the time
 7
     between January 23, 2019 and March 6, 2019 shall be excluded from computation under the
 8
     Speedy Trial Act. 18 U.S.C. § 3161(h)(7)(A) and (B)(iv).
 9

10

11   Dated: April 16, 2019                       _______________________________________
                                                 HON. JUDGE JON S. TIGAR
12
                                                 UNITED STATES DISTRICT COURT
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                               STIPULATION TO CONTINUE STATUS HEARING
                                            U.S. v. Bell, et al.
